UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-1334


PERRY BROWN,

                   Plaintiff - Appellant,

             v.

STATE OF MARYLAND; DEPUTY PATRICK H. HANDY,

                   Defendants – Appellees,

             and

JOHN DOE,

                   Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:07-cv-01956-PJM)


Submitted:    January 8, 2010                  Decided:   January 22, 2010


Before MOTZ and       AGEE,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Perry Brown, Appellant Pro Se.      Corlie McCormick, Jr., David
Reid Moore, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Perry Brown appeals the district court’s final order

of judgment entered after a jury returned a defense verdict in

Brown’s civil action.       We have reviewed the record and find no

reversible error.     Accordingly, we affirm.           Brown v. Maryland,

No. 8:07-cv-01956-PJM (D. Md. Feb. 23, 2009).                We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        3